DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vase-shaped housing, bottle mouth, cover plate and the “actual height” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 4305418 A) hereinafter referred to as Jensen in view of Lai et al. (CN 105526635 A) hereinafter referred to as Lai.
Regarding claim 1, Jensen teaches a method for adjusting air volume of an air conditioner (abstract), and a liftable cover plate provided at the air outlet (Fig. 1, valve member 16; Col. 1, line 30), the method comprising:
obtaining specified air volume (Fig. 4, relationship between valve opening and volume of air flow 
in valve);
obtaining curved surface features of an inner wall at the bottle mouth of the vase-shaped 
housing and cover plate specifications of the cover plate (Col. 3, lines 1-17, Col. 6, lines 22-66, the dimensions of a desired valve casing are determine based upon testing pressure drop changes with constant volume flow and then utilizing the dimensions determined to alter the volume change at a constant pressure drop, Col. 5, lines 17-23, preferred specifications of the valve member; Fig. 3 shows relevant dimensions of the valve casing and cover plate); and
adjusting an actual height of the cover plate according to the specified air volume, the curved 
surface features, and the cover plate specifications (Col. 4, lines 22-40).
Jensen fails to teach comprising an indoor unit with a vase-shaped housing, wherein the vase-shaped housing comprises a bottle mouth, an air outlet of the indoor unit provided at the bottle mouth of the vase-shaped housing, and a liftable cover plate provided at the air outlet of the indoor unit.
Lai teaches of comprising an indoor unit with a vase-shaped housing (Fig. 1; ¶ [0007]), wherein the vase-shaped housing comprises a bottle mouth (Fig. 1, bottle neck 4; ¶ [0008]), an air outlet of the indoor unit provided at the bottle mouth of the vase-shaped housing (Fig. 1, bottle head 3), and a liftable cover plate provided at the air outlet of the indoor unit (see combination with Jensen below).
Specifically, the combination the examiner has in mind is to take the vase shaped indoor AC unit of Lai and combine it with the outlet liftable cover plate mechanism and method of Jensen making the liftable cover plate and its corresponding method to be housed at the bottle head and neck of the vase shaped AC housing of Lai. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Lai to modify Jensen to create the above combination. Doing so allows for the AC unit to blend into the environment while still being a functional AC unit (¶ [0019]).
Regarding claim 2, Jensen as modified teaches the method according to claim 1, and Jensen further teaches wherein the adjusting the actual height of the cover plate according to the specified air volume, the curved surface features, and the cover plate specifications comprises:
obtaining a corresponding relationship between actual air volume and the actual height of the 
cover plate according to the curved surface features and the cover plate specifications (Col. 3, lines 22-28, Col.8, lines 67-68 and Col. 9, lines 1-7; Fig. 4); and
adjusting the actual height of the cover plate according to the specified air volume and the 
corresponding relationship (Col.8, lines 67-68 and Col. 9, lines 1-7; Fig. 4).
Regarding claim 3, Jensen as modified teaches the method according to claim 2, wherein the obtaining the corresponding relationship between the actual air volume and the actual height of the cover plate according to the curved surface features and the cover plate specifications comprises:
obtaining an actual opening of the air outlet according to the actual air volume (Fig. 4; Col. 3, lines 22-28, Col.8, lines 67-68 and Col. 9, lines 1-7, a relationship is determined for the volume and corresponding movement of the valve member which allows for the actual opening of the air outlet to be known);
obtaining the corresponding relationship between the actual air volume and the actual height of the cover plate (Figs. 4 and 5).
Jensen fails to explicitly teach but suggest to obtaining a first actual horizontal distance between an edge of the cover plate and the inner wall at the bottle mouth of the vase-shaped housing according to the actual opening of the air outlet and the curved surface features (Fig. 3, determining the area of the annular exit Au allows for the height of the height of valve member to be determined, see equation VI where Au is set for L=1 and then the following equation VII where the pressure drop is equal to the inverse square of the fraction of movement L of the valve member);
obtaining the actual height of the cover plate according to the first actual horizontal distance and the curved surface features (See eq. V where the unit volume is utilized to determine the velocity of the air at the outlet with the peripheral area and the area of the valve casing at point L); and
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized the teachings the equations and disclosure of Jensen to determine the horizontal distance between the edge of the valve member and to utilize this distance to determine the height of the valve member. The rationale to support a conclusion of obviousness is that the horizontal distance between the edge of the valve member and valve casing is known in Jensen as the peripheral area is determined and reliance on logic and sound scientific reasoning would lead to a PHOSITA to have found the following conclusion to be obvious (see MPEP 2144.I. Ex parte Levengood, 28 USPQ2d 1300). This peripheral area is just the difference between the area of the valve casing and the valve member itself. The area of circle is πr2 or 1/4πD2 , and as a result of this, subtracting the two areas of the valve casing and the valve member would leave the peripheral area in which the radius of the peripheral area equation would be the horizontal distance between the valve casing and the valve member. As a result, determining the peripheral area as taught in Jensen means the horizontal distance between the valve member would be known. Utilizing this logic, the use of the peripheral area in the above mapped equations to the limitations of claim 3 would result in the determining of the change of height in the damper member. 
Regarding claim 9, Jensen teaches a device for adjusting air volume of an air conditioner (abstract) comprising an indoor unit with a vase-shaped housing, wherein the vase-shaped housing comprises a bottle mouth, an air outlet of the indoor unit provided at the bottle mouth of the vase-shaped housing, and a liftable cover plate provided at the air outlet (Fig. 1, valve member 16; Col. 1, line 30) of the indoor unit, the device comprising:
a processor (Col. 9, lines 28-30); and
a memory for storing instructions executable by the processor (Col. 9, lines 28-30, functions of the respective curves may be stored);
wherein the processor is configured to:
obtain specified air volume (Fig. 4, relationship between valve opening and volume of air flow in valve);
obtain curved surface features of an inner wall at the bottle mouth of the vase-shaped housing and cover plate specifications of the cover plate (Col. 3, lines 1-17, Col. 6, lines 22-66, the dimensions of a desired valve casing are determine based upon testing pressure drop changes with constant volume flow and then utilizing the dimensions determined to alter the volume change at a constant pressure drop, Col. 5, lines 17-23, preferred specifications of the valve member; Fig. 3 shows relevant dimensions of the valve casing and cover plate); and
adjust an actual height of the cover plate according to the specified air volume, the curved surface features, and the cover plate specifications (Col. 4, lines 22-40).
Jensen fails to teach an indoor unit with a vase-shaped housing, wherein the vase-shaped housing comprises a bottle mouth, an air outlet of the indoor unit provided at the bottle mouth of the vase-shaped housing, and a liftable cover plate provided at the air outlet of the indoor unit, the device comprising:
Lai teaches of an indoor unit with a vase-shaped housing, wherein the vase-shaped housing (Fig. 1; ¶ [0007]) comprises a bottle mouth (Fig. 1, bottle neck 4; ¶ [0008]), an air outlet of the indoor unit provided at the bottle mouth of the vase-shaped housing (Fig. 1, bottle head 3), and a liftable cover plate provided at the air outlet of the indoor unit (see combination with Jensen below).
Specifically, the combination the examiner has in mind is to take the vase shaped indoor AC unit of Lai and combine it with the outlet liftable cover plate mechanism of Jensen making the liftable cover plate be housed at the bottle head and neck of the vase shaped AC housing of Lai.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Lai to modify Jensen to create the above combination. Doing so allows for the AC unit to blend into the environment while still being a functional AC unit (¶ [0019]).
Regarding claim 11, Jensen as modified teaches the device according to claim 9, wherein the processor is configured to adjust the actual height of the cover plate according to the specified air volume, the curved surface features, and the cover plate specifications by:
obtaining a corresponding relationship between actual air volume and the actual height of the cover plate according to the curved surface features and the cover plate specifications (Col. 3, lines 22-28, Col.8, lines 67-68 and Col. 9, lines 1-7; Fig. 4); and
adjusting the actual height of the cover plate according to the specified air volume and the corresponding relationship (Col.8, lines 67-68 and Col. 9, lines 1-7; Fig. 4).
Regarding claim 12, Jensen as modified teaches the device according to claim 11, wherein the obtaining the corresponding relationship between the actual air volume and the actual height of the cover plate according to the curved surface features and the cover plate specifications comprises:
obtaining an actual opening of the air outlet according to the actual air volume (Fig. 4; Col. 3, lines 22-28, Col.8, lines 67-68 and Col. 9, lines 1-7, a relationship is determined for the volume and corresponding movement of the valve member which allows for the actual opening of the air outlet to be known);
obtaining a first actual horizontal distance between an edge of the cover plate and the inner wall at the bottle mouth of the vase-shaped housing according to the actual opening of the air outlet and the curved surface features;
obtaining the actual height of the cover plate according to the first actual horizontal distance and the curved surface features; and
obtaining the corresponding relationship between the actual air volume and the actual height of the cover plate (Figs. 4 and 5).
Jensen fails to explicitly teach but suggest to obtaining a first actual horizontal distance between an edge of the cover plate and the inner wall at the bottle mouth of the vase-shaped housing according to the actual opening of the air outlet and the curved surface features (Fig. 3, determining the area of the annular exit Au allows for the height of the height of valve member to be determined, see equation VI where Au is set for L=1 and then the following equation VII where the pressure drop is equal to the inverse square of the fraction of movement L of the valve member);
obtaining the actual height of the cover plate according to the first actual horizontal distance and the curved surface features (See eq. V where the unit volume is utilized to determine the velocity of the air at the outlet with the peripheral area and the area of the valve casing at point L); and
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized the teachings the equations and disclosure of Jensen to determine the horizontal distance between the edge of the valve member and to utilize this distance to determine the height of the valve member. The rationale to support a conclusion of obviousness is that the horizontal distance between the edge of the valve member and valve casing is known in Jensen as the peripheral area is determined and reliance on logic and sound scientific reasoning would lead to a PHOSITA to have concluded the following conclusion to be obvious (see MPEP 2144.I. Ex parte Levengood, 28 USPQ2d 1300). This peripheral area is just the difference between the area of the valve casing and the valve member itself. The area of circle is πr2 or 1/4πD2 , and as a result of this, subtracting the two areas of the valve casing and the valve member would leave the peripheral area in which the radius of the peripheral area equation would be the horizontal distance between the valve casing and the valve member. As a result, determining the peripheral area as taught in Jensen means the horizontal distance between the valve member would be known. Utilizing this logic, the use of the peripheral area in the above mapped equations to the limitations of claim 12 would result in the determining of the change of height in the damper member.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (JP 2015052414 A) in view of Jensen et al. (US 4305418 A) hereinafter referred to as Jensen and Lai et al. (CN 105526635 A) hereinafter referred to as Lai.
Regarding claim 10, Osawa teaches of a computer readable storage medium having a computer program stored thereon (¶ [0020]), when the computer program is executed by a processor in a device for adjusting air volume (¶ [0001]) of an air conditioner, the device comprising an indoor unit with a vase-shaped housing, wherein the vase-shaped housing comprises a bottle mouth, an air outlet of the indoor unit provided at the bottle mouth of the vase-shaped housing, and a liftable cover plate provided at the air outlet of the indoor unit, the computer program causes the processor to 
obtain a specified air volume (¶ [0011], line 118, set air volume);
obtain curved surface features of an inner wall at the bottle mouth of the vase-shaped housing 
and cover plate specifications of the cover plate; and
adjust an actual height of the cover plate according to the specified air volume, the curved 
surface features and the cover plate specifications.
Osawa fails to teach a device for adjusting air volume of an air conditioner, the device comprising an indoor unit with a vase-shaped housing, wherein the vase-shaped housing comprises a bottle mouth, an air outlet of the indoor unit provided at the bottle mouth of the vase-shaped housing, and a liftable cover plate provided at the air outlet of the indoor unit
obtain curved surface features of an inner wall at the bottle mouth of the vase-shaped housing 
and cover plate specifications of the cover plate; and
	adjust an actual height of the cover plate according to the specified air volume, the curved 
surface features and the cover plate specifications.
Jensen teaches obtain curved surface features of an inner wall at the bottle mouth of the vase-shaped housing and cover plate specifications of the cover plate (Col. 3, lines 1-17, the dimensions of a desired valve casing are determine based upon the desired pressure drop and volumetric flow, Col. 5, 17-23, Fig. 3); and
	adjust an actual height of the cover plate according to the specified air volume, the curved 
surface features and the cover plate specifications (Col. 4, lines 22-40).
Specifically, the combination the examiner has in mind is to add the steps of determining the curved surface features and the adjustment of the height of the valve member according to those curved surface features into the computer readable program of Osawa.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Jensen to modify Osawa to include the above combination. Doing so allows a valve member with known valve casing dimensions to be utilized resulting in easier control and maintaining of air flow pressures (Col. 9, lines 40-42)
Lai teaches of an air conditioner (¶ [0006]), the device comprising an indoor unit with a vase-shaped housing (Fig. 1;  [0007]), wherein the vase-shaped housing comprises a bottle mouth (¶ [0008]; Fig. 1, bottle head 3, bottle neck 4), an air outlet of the indoor unit provided at the bottle mouth of the vase-shaped housing (bottle head 3), and a liftable cover plate provided at the air outlet of the indoor unit (see combination with Osawa below).
Specifically, the combination the examiner has in mind is to take the vase shaped indoor AC housing of Lai and to combine it with the computer readable storage medium and movable shaft and cone of Osawa so that the cone and moveable shaft of Osawa are located at the bottle head of Lai.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Lai to modify Osawa to create the above combination. Doing so allows for variable air volume device of Osawa to be contained and utilized within an AC unit that blends in with its surrounding environment (¶ [0019]).
Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 13, the limitations reciting obtaining “a first ratio of the first change height to the first change distance;
obtaining a relative unit change height of the cover plate corresponding to unit change air volume according to the first ratio, wherein an absolute value of the first ratio is positively correlated with the relative unit change height of the cover plate; and
accumulating relative unit change heights of a plurality of cover plates to obtain the actual height of the cover plate” are not found explicitly in any of the prior art of record and if found would require a non-obvious combination into the combined rejection of independent claims 1 and 9. While Jensen does teach changing the height of the cover plate and as explained above would result in changing the horizontal distance, Jensen and none of the other prior art of record teaches finding a ratio corresponding to the change of height and horizontal distance and then determining a unit change of height to a corresponding air volume and utilizing that unit change with a plurality of other cover plates to determine an actual height of the cover plate. 
As a result, claims 4 and 13 are objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 20120238199 A1) teaches of a liftable cover plate that has corresponding air volumes to different opening values of the cover plate that are controlled by a processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762